UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4045
RUBEN RAMIREZ-DIMAS,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                            (CR-01-225)

                      Submitted: June 13, 2002

                      Decided: June 21, 2002

  Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Arnold L. Husser, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                  UNITED STATES v. RAMIREZ-DIMAS
                              OPINION

PER CURIAM:

   Ruben Ramirez-Dimas appeals his sentence of ninety-six months
imprisonment following his guilty plea to unlawful reentry of a
deported alien after conviction of an aggravated felony, in violation
of 8 U.S.C.A. § 1326(a), (b)(2) (West 1999). Ramirez-Dimas’ attor-
ney has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), asserting Ramirez-Dimas’ sentence was unduly
harsh, but stating that, in his view, there are no meritorious grounds
for appeal. Advised of his right to file a pro se supplemental brief,
Ramirez-Dimas has not done so. Finding no reversible error, we
affirm.

   Ramirez-Dimas argues his prior felony convictions should have
been treated as an element of his offense, rather than a sentencing fac-
tor. Because the Supreme Court has held that § 1326(b)(2) sets forth
a sentencing factor rather than an element of the offense, this claim
is without merit. See Almendarez-Torres v. United States, 523 U.S.
224, 235 (1998). Ramirez-Dimas also contends the district court erred
by imposing a sentence at the high end of the sentencing guidelines
range. However, because his sentence is within the properly calcu-
lated sentencing guidelines range and is less than the statutory maxi-
mum sentence, it is not reviewable. See United States v. Jones, 18
F.3d 1145, 1150-51 (4th Cir. 1994); United States v. Porter, 909 F.2d
789, 794 (4th Cir. 1990).

   As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. Accordingly, we affirm
Ramirez-Dimas’ conviction and sentence. We deny counsel’s motion
to withdraw at this juncture. This court requires that counsel inform
his client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client.
                  UNITED STATES v. RAMIREZ-DIMAS                   3
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED